Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 21-40 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
As to claims 21 (lines 6-8) and 33 (lines 8-11), and 40 (lines 7-8), it is not clearly indicating whether “a first application capability type” refers to “the first application capability type” in lines “3-4”.


Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21, 33 and 40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21, 30 and 37 of U.S. US Patent 9,086,912. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

The differences between the claims are highlighted in the table below.
INSTANT APPLICATION
US. Patent 9,829,947
21. (New) A method comprising:


data indicative of a first application capability type executing on the client device on which the content item is to be presented;


maintaining, at the one or more processors, a first set of associations between a first set of content items and a first application capability type and a second set of associations between a second set of content items and a second application capability type;




determining, by the one or more processors, whether the application is of the first application capability type or the second application capability type;






providing, using the one or more processors and for presentation at the client device, the first content item via the application executing on the client device.



33. (New) A system comprising:














one or more processors of at least one server; and a computer-readable storage device storing instructions that, when executed by the one or more processors, cause the one or more processors to:


receive a request for a content item to be presented via an application executing on client device and data indicative of a first application capability type executing on the client device on which the content item is to be presented;









maintain a first set of associations between a first set of content items and a first
application capability type and a second set of associations between a second set of content items and a second application capability type;

determine whether the application is of the first application capability type or the second
application capability type;

select from the first set of content items, a first content item based on determining that the
application is of the first application capability type; and

presentation at the client device, the first content item via the application
executing on the client device.


40. (New) A non-transitory computer-readable storage medium having instructions that,
when executed by one or more processors of at least one server, cause the one or more
processors of the at least one server to:



receive a request for a content item to be presented via an application executing on a
client device and data indicative of a first application capability type executing on the client device on which the content item is to be presented;













maintain a first set of associations between a first set of content items and a first
application capability type and a second set of associations between a second set of content items and a second application capability type;

determine whether the application is of the first application capability type or the second
application capability type;

select, from the first set of content items, a first content item based on determining that
the application is of the first application capability type; and


executing on the client device.

receiving, at one or more server data processors of at least one server, data indicative of a battery level status of energy source a battery of a mobile device and a request for a content item to be displayed on a display of the mobile device;

identifying, at the one or more server data processors of the at least one server and responsive to the request for a content item, a first content item associated with a first energy consumption level corresponding to a first energy amount consumed to display the first content item and a second content item associated with a second energy consumption level, the first energy amount higher than the second energy amount;

determining, using the one or more server data processors of the at least one server, that the received data indicative of the battery level status of the energy source battery of the mobile device is below a predetermined threshold;

selecting, using the one or more server data processors of the at least one server, the second content item responsive to determining that the received data indicative of the battery level status of the energy source battery of the mobile device is below the predetermined threshold; and
providing, using the one or more server data processors of the at least one server and for display at the mobile device, the second content item to the mobile device to display the second content item on the display of the mobile device.

30. (New) A system configured to display a content item on a mobile device, the
system comprising: 



energy consumption level higher than the predetermined threshold based, at least in part, on the received data indicative of the charging state of the battery of the mobile device;
one or more server data processors of at least one server; and 
a computer-readable
storage device storing instructions that, when executed by the one or more server data
processors, cause the one or more server data processors to:


receive a request for a content item to be displayed on a display of the mobile
device, data indicative of a charging state of an a battery of the mobile device, and at
least one of a signal strength of the mobile device or a charging state of the mobile
device;
identify, from among a plurality of candidate content items and responsive to the
request for a content item, a first content item and a second content item, the first content item associated with a first energy consumption level corresponding to a first energy amount consumed to display the first content item, the second content item associated with a second energy consumption level, the first energy amount higher than the second
energy amount;











select the first content item responsive to the charging state of the battery of the
mobile device; and

the mobile device to display on the display of the
mobile device.

37.  (New) A non-transitory computer-readable storage medium having instructions
that, when executed by one or more server data processors of at least one server, cause the one or more server data processors of the at least one server to perform operations comprising:

receiving, at one or more server data processors of at least one server, data indicative of a charging state of a battery of a mobile device and a request for a content item to be displayed on a display of the mobile device;
identifying, at the one or more server data processors of the at least one server and
responsive to the request for a content item, a first content item associated with a first energy consumption level corresponding to a first energy amount consumed to display the first content
item and a second content item associated with a second energy consumption level, the first energy amount higher than the second energy amount;









 selecting, using the one or more server data processors of the at least one server, the first content item responsive to the charging state of the battery of the mobile device; and

the mobile device, the first content item to the mobile device to display the first content item on the display of the mobile device.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 21 is directed to a method. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites, in part, a method for selecting and serving content items. The steps of the system which is similar to the concept of “an idea ‘of itself,’” identified as an abstract idea by the courts which is mental process for logic circuit design (Synopsys).

Claims 22-32 fail to include limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, conventional technology. Therefore, claims 22-32 are rejected for the same reason set forth in the rejection of claim 21.
Claim 33 is directed to a system. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 33 recites, in part, a system configured to display a fist content item on a device. The steps of the method which is similar to the concept of “an idea ‘of itself,’” identified as an abstract idea by the courts which is mental process for logic circuit design (Synopsys).
The claim 33 include additional elements “one or more processors and device” that are sufficient to amount to significantly more than the judicial exception because the additional elements do not amount to significantly more than the abstract idea.  Claim 33 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more. 
Claims 34-39 fails to include limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, conventional technology. Therefore, claims 34-39 are rejected for the same reason set forth in the rejection of claim 33.

Claim 40 is directed to a medium. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 40 recites, in part, media with resource. The steps of the media which is similar to the concept of 
The claim 40 includes additional elements “a medium” those do not amount to significant more because they are generic computing elements.  Claim 40 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more. 
Claim 40 includes limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, conventional technology. 

Allowable Subject Matter
Claims 21-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome USC 12 second and double patent rejection.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art, US 2006/0212478, discloses According to an embodiment of the present invention, when a system state that includes the surplus processing capability of a virtual information processing apparatus and a connecting state of apparatuses satisfies predetermined start conditions, a functional program set beforehand can be selectively started. In addition, by providing means for freely and easily changing the start conditions, user's convenience can be enhanced.  In an information processing system according to an embodiment of the present invention, regarding data that can be recorded as a history, such as a type of a functional program, a date and time of execution, load factors, surplus capability, a connected apparatus, and user information, based on utilization-history-storage setting information, specified data items are stored as utilization history information in an external storage device in an information processing apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2196